DETAILED ACTION
Response to Amendment
This office action regarding application 16/810,669 filed March 5, 2020, is in response to the applicants Request for Continued Examination filed on January 20, 2022. Claims 1 and 9 have been amended, Claims 3, 4, 11, and 12 have been cancelled, Claims 1-2, 5-10, 13-15 are currently pending and are addressed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 20, 2022 has been entered.
 


Response to Arguments
Applicant’s amendments to the claims have overcome the objections and rejections previously set forth in the Final Office Action mailed October 20, 2021. Applicants arguments have been fully considered and the amendments deemed sufficient to overcome the previous 35 USC 101 rejection, specifically the claims have been amended to “perform the map matching based on lane fusion data in which a long-distance lane recognized by the front camera processor and the short-distance lane and stop line recognized by the SVM processor have been fused, parking lot map data from the map data unit, and vehicle behavior data for each time predicted through dead reckoning” which is considered to be too complicated to be practically performed in the human mind, therefore the rejections are withdrawn. Applicants amendments to claims 1 and 9 have been deemed sufficient to overcome the previous 35 USC 103 rejections through the inclusion of “and when it is determined that the vehicle has parked at the AVP start position by receiving GPS information received from a GPS receiver or a signal, indicating that the vehicle has parked, from AVP infrastructure installed in the parking lot” and the removal of the “at least one of” language, therefore the rejections are withdrawn. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "map data unit" in claims 1, 9, and 12; "vehicle behavior prediction unit" in claim 1; "map-matching unit" in claims 1 and 5; "position fusion unit" in claims 6 and 7; "fail safe diagnosis unit" in claim 7; and "vehicle sensor unit" in claim 3 and 9. Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Regarding the “map data unit”, “vehicle behavior prediction unit”, “map-matching unit”, “position fusion unit”, “fail safe diagnosis unit”, “vehicle sensor unit” – the specification recites the structure of “As publicly known in the  art, some   of exemplary embodiments may be illustrated in the accompanying drawings from the viewpoint of function blocks, units, section, and/or modules. Those skilled in the art will understood that such blocks, units and/or modules are physically implemented by electronic (or optical) circuits such as logic circuits, discrete components, processors, hard wired circuits, memory devices and wiring connections. When the blocks, units and or modules are implemented by processors or other similar hardware, the blocks, units and modules may be programmed and controlled through software (for example, codes) in order to perform various functions discussed in this specification. Furthermore, each of the blocks, units and/or modules may be implemented by dedicated hardware or a combination of dedicated hardware for performing some functions and a processor for performing another function (for example, one or more programmed processors and related circuits). In some exemplary embodiments, each of the blocks, units and/or modules may be physically divided into two or more blocks, units and or modules which are interactive and discrete, without departing from the scope of the disclosure. Furthermore, blocks, units and/or modules in some exemplary embodiments may be physically coupled as a more complex block, unit and/or module without departing from the scope of the disclosure.”

Reasons for Allowance
The following is an examiners statement for reasons for allowance: 
Prior art fails to disclose or render obvious claims 1 and 9 disclosing an apparatus for estimating and correcting a position of a vehicle in an automated valet parking system. Specifically the closest prior art Matta fails to teach “and when it is determined that the vehicle has parked at the AVP start position by receiving GPS information received from a GPS receiver or a signal, indicating that the vehicle has parked, from AVP infrastructure installed in the parking lot” and “perform the map matching based on lane fusion data in which a long-distance lane recognized by the front camera processor and the short-distance lane and stop line recognized by the SVM processor have been fused, parking lot map data from the map data unit, and vehicle behavior data for each time predicted through dead reckoning” in claims 1 and 9. 
The closest prior art Matta teaches an apparatus for estimating the position in an automated vehicle including
a front camera configured to capture a front image of a vehicle (Paragraph [0026], "The vehicle is provided with environmental condition measuring devices for measuring conditions of the environment around the vehicle, including a front camera 10”)
a front camera processor configured to process the front image of the vehicle received from the front camera (Paragraph [0026], "The vehicle is provided with environmental condition measuring devices for measuring conditions of the environment around the vehicle, including a front camera 10”) (Paragraph [0013], “Aspects of the present disclosure can include a system that involves a plurality of cameras; and a processor, configured to detect, from the plurality of cameras”)
a surround view monitor (SVM) processor configured to recognize a short-distance lane and a stop line by processing a surround view image of the vehicle (Paragraph [0045], "The flow proceeds with the camera system (e.g., surround view camera system) provides a top view image at 400, wherein the process attempts to find a marker in a given frame through extracting a region from the frame for processing at 401.", here the system is equipped with a surround view camera system which provides a top-down view of the area around the vehicle and this surround view system is configured to find markers in the image such as a short-distance lane line and a stop line)
a map data unit configured to store a high definition map (Paragraph [0024 &40], "The AD ECU 1 is connected to a map positioning unit 6 to receive signals from the map positioning unit 6. Those signals represent a set route, map data, the position of the vehicle on a map, the direction of the vehicle, lane information")
and to correct a position measurement value of the vehicle by performing map matching based on results of a recognition and processing of the front camera processor and the SVM processor and the parking lot map of the map data unit when an automated valet parking (AVP) start position is recognized based on the short-distance lane and stop line recognized by the SVM processor.  (Paragraph [0008,0009 &0037], “In an example implementation involving AVP, the markers are placed at the entrance of the parking lot and along the trajectory. The location of the marker recognized by the cameras is compared with that on a map provided by an offline map positioning unit. The cameras utilize image processing functions, to calculate the position and the orientation of the vehicle with respect to these markers. … The difference between the expected and current coordinates of the vehicle is then calculated by the ECU and used for trajectory correction.”) (Paragraph [0037], “FIG. 2(e) illustrates an example implementation of markers for utilization at the entrance of a parking lot”, here the system is detecting the entrance to the parking lot using markers on the ground which are interpreted as being an AVP start position and comparing a detected position by using the camera system and matching that position to the map to correct a position of the vehicle based on the detected markers).
wherein the controller comprises a map-matching unit configured to perform the map matching (Paragraph [0024], “The AD ECU 1 is connected to a map positioning unit 6 to receive signals from the map positioning unit 6. Those signals represent a set route, map data, the position of the vehicle on a map, the direction of the vehicle, lane information, such as the number of lanes, speed limit, and types of roads/vehicle locations”, here the map positioning unit is interpreted to be a map matching unit)
based on at least one of lane fusion data in which a long-distance lane recognized by the front camera processor and the short-distance lane and stop line recognized by the SVM processor have been fused, parking lot map data from the map data unit, and vehicle behavior data for each time predicted through dead reckoning (Paragraph [0009], “The location of the marker recognized by the cameras is compared with that on a map provided by an offline map positioning unit. The cameras utilize image processing functions, to calculate the position and the orientation of the vehicle with respect to these markers.”) (Paragraph [0036], "The current system makes use of local coordinates detected by the cameras and converts them to global coordinates by comparison with a map of the location (or parking lot).", here the system is using markings detected by the camera system and converting them to coordinates and comparing those coordinates with map data of the area such as a parking lot).
	However Matta does not explicitly teach a controller configured to download a map of an area designated as a parking zone. 
Kang teaches a parking navigation method including
a controller configured to download a map comprising an area set as a parking zone from the map data unit when an entry of the vehicle to a parking lot is identified (Paragraph [0051], "It can establish a communication connection with the parking lot server to realize the data interaction between the parking lot and the terminal. The parking lot server presets the road map of the parking lot or the map distribution of the parking lot. After the communication connection is established, the parking lot server sends the route map or route map information of the underground parking lot. “, here the system is establishing communication with a server associated with a specific parking lot and that server is sending a map of the parking lot to the system) (Paragraph [0051], "When parking a parking lot, the parking lot server sends a QR code to the terminal, and the user terminal either scans the QR code set at the entrance of the parking lot or recognizes the QR code sent by the server. As long as the terminal recognizes the QR code, the terminal It can establish a communication connection with the parking lot server to realize the data interaction between the parking lot and the terminal..", here the system is recognizing that it has entered into a parking structure by using the QR code to establish communication with the parking lot server in order to receive the area map); and (Paragraph [0053], “When it is acquired by the dash cam of the vehicle corresponding to the terminal, underground parking The field server communicates with the vehicle or the vehicle sends the recorded information on the dash cam to the terminal. The parking lot server obtains the identification information recorded by the dash cam when communicating with the terminal. In addition, the identification information may be The image is carried in the form of image. After the recognition image is obtained, the digital code information on the column corresponding to the recognition image is matched with the number on the column on the image saved by the parking lot server, so as to obtain the current location information of the vehicle”, here the system is recognizing markings in its vicinity that have been recorded with a camera system in order to establish an initial current position of the vehicle, in combination with the system of Matta which uses a surround view monitor in order to recognize marking that may be on the ground instead of on a pillar).
However, neither Matta nor Kang explicitly teach wherein the controller comprises a vehicle behavior prediction unit configured to predict a behavior of the vehicle through dead reckoning based on information received from a GPS receiver and a vehicle steering wheel angle, yaw rate, and wheel speed received form a vehicle sensor unit.
Yim teaches a system and method for complex navigation using dead reckoning and a global positioning system capable of enhancing robustness of positioning by compensating for discontinuity of GPS reception data 
wherein the controller comprises a vehicle behavior prediction unit configured to predict a behavior of the vehicle through dead reckoning based on information received from a GPS receiver and a vehicle steering wheel angle, yaw rate, and wheel speed received form a vehicle sensor unit (Paragraph [0011], "a filter unit configured to generate positioning information of a moving object by using at least one of output information from the GPS receiving unit and the DR information stored in the buffer unit … a DR unit configured to generate DR information by using a wheel speed, a steering angle, and a yaw rate" ).
However, none of the prior art of record taken either individually or in combination disclose determining that the vehicle has parked at and AVP start position in response to GPS information or a message from infrastructure nor using the combination of lane fusion data, parking lot map data, and dead reckoning data in order to perform map matching and position correction. 
The prior art made of record below fails to disclose determining that the vehicle has parked at and AVP start position in response to GPS information or a message from infrastructure nor using the combination of lane fusion data, parking lot map data, and dead reckoning data in order to perform map matching and position correction. 

Some of the similar prior art that does not disclose the applicants invention:
Matta - US 20190367012 – teaches the use of markers in conjunction with an autonomous mode for position correction in a valet parking system. However, Matta fails to teach determining that the vehicle has parked at and AVP start position in response to GPS information or a message from infrastructure nor using the combination of lane fusion data, parking lot map data, and dead reckoning data in order to perform map matching and position correction.
Kang -- CN 109326136 – teaches a system including scanning markings in order to retrieve a map for a parking lot from a system and the localizing the vehicle utilizing the parking map. However, Kang does not teach map-matching using lane fusion data AND parking lot map data AND dead reckoning data. 
Yim -- US 20160097862 – teaches a system and method for complex navigation using dead reckoning and a global positioning system capable of enhancing robustness of positioning by compensating for discontinuity of GPS reception data including a prediction unit that predicts a vehicle behavior through dead reckoning and GPS. However, Yim fails to teach determining that the vehicle has parked at and AVP start position in response to GPS information or a message from infrastructure nor using the combination of lane fusion data, parking lot map data, and dead reckoning data in order to perform map matching and position correction.
Otto -- US 20200249695 – teaches a method and system for localizing an autonomous vehicle using a high definition map including reducing the error in the system using an iterative closest point method. However, Otto fails to teach determining that the vehicle has parked at and AVP start position in response to GPS information or a message from infrastructure nor using the combination of lane fusion data, parking lot map data, and dead reckoning data in order to perform map matching and position correction.
Kim -- US 20170039439 – teaches a parking space recognition apparatus which includes identifying marking using an around view monitoring system and performing position estimation by comparing stored location values to the registered location value. However, Kim fails to teach determining that the vehicle has parked at and AVP start position in response to GPS information or a message from infrastructure nor using the combination of lane fusion data, parking lot map data, and dead reckoning data in order to perform map matching and position correction.

Therefore the prior art of record taken singly or in combination does not teach or suggest the combination of claims 1 and 9. The combination of claimed limitations are novel and found to be allowable over the prior art. The dependent claims 2, 5-8, 10, 13-15 are also found to be allowable for at least this same reason. 

Claims 1-2, 5-10, 13-15 are allowed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER FEES whose telephone number is (303)297-4343.  The examiner can normally be reached on Monday-Thursday 7:30 - 5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GEORGE FEES/Examiner, Art Unit 3662                                                                                                                                                                                                                                                                                                         /ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662